Citation Nr: 1443533	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability rating for residuals of right knee injury with instability, from 10 percent to a noncompensable rating, effective May, 1, 2009, was proper.

2.  Entitlement to a rating in excess of 20 percent for residuals of right knee injury with degenerative changes and limited flexion, from April 1, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran filed a claim for increased disability ratings for his service-connected residuals of right knee injury in April 2007.  In a December 2007 rating decision, the RO increased the rating for residuals of right knee injury with degenerative changes from 10 percent to 20 percent, effective April 2, 2007, and continued the 10 percent rating for residuals of right knee injury with instability.

Thereafter, in a September 2008 rating decision, the RO proposed that the rating for residuals of right knee injury with instability be reduced from 10 percent to a noncompensable rating.  The proposed reduction was implemented in a February 2009 rating decision, effective May 1, 2009.

Subsequently, in an April 2010 rating decision, a temporary total rating had been assigned effective January 27, 2010 based on surgical treatment necessitating convalescence for the Veteran's residuals of right knee injury with degenerative changes; a 20 percent rating was assigned from April 1, 2010.  In a May 2010 rating decision, the RO proposed that the rating for residuals of right knee injury with degenerative changes be reduced from 20 percent to 10 percent.  The proposed reduction was implemented in a July 2010 rating decision, effective October 1, 2010.  The Veteran filed a timely notice of disagreement (NOD) in July 2010 and again in August 2010.

In the August 2010 correspondence, the Veteran also claimed entitlement to an evaluation in excess of 20 percent for right knee conditions.  The Board construes this as a timely NOD to the April 2010 rating decision, which assigned a 20 percent rating for residuals of right knee injury with degenerative changes, effective from April 1, 2010.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, this issue is on appeal and properly before the Board.

On the other hand, the RO issued a Statement of the Case (SOC) in August 2011 determining that the reduction of rating for residuals of right knee injury with degenerative changes and limited flexion from 20 percent to 10 percent, effective October 1, 2010, was proper.  The Veteran did not perfect an appeal of this issue.  As such, the Board deems that the issue of whether the reduction of the disability rating for residuals of right knee injury with degenerative changes and limited flexion, from 20 percent to 10 percent, effective October, 1, 2010, is no longer on appeal.

The issue of entitlement to a rating in excess of 20 percent for residuals of right knee injury with degenerative changes and limited flexion, from April 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2008 rating decision proposed to reduce the rating of the Veteran's residuals of right knee injury with instability from 10 percent to a noncompensable rating.

2.  The proposed reduction was implemented in a February 2009 rating decision, effective May 1, 2009.

3.  The reduction of the rating of the Veteran's residuals of right knee injury with instability from 10 percent to a noncompensable rating was not supported by the evidence contained in the record at the time of the reduction.



CONCLUSION OF LAW

The criteria for reduction of a rating from 10 percent to a noncompensable rating for residuals of right knee injury with instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the claim herein at this time is not prejudicial to the Veteran.

The Veteran contends that the reduction from 10 percent to a noncompensable rating, effective May 1, 2009, for residuals of right knee injury with instability was improper.  He specifically contends that his service-connected right knee instability has not improved and the 10 percent ratings should be restored.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  The veteran also will be informed that he will have an opportunity for a pre-determination hearing concerning the proposed rating reduction provided that any hearing request is received by VA within 30 days from the date of the notice.  See 38 C.F.R. § 3.105(i) (2013).

By a September 2008 rating decision, and a September 2008 notice letter to the Veteran, the RO satisfied these procedural requirements.  Although the Veteran expressed disagreement as to the proposed reduction and requested a hearing in correspondence dated November and December 2008, such request for a hearing was not received by VA within the 30-day time period.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a February 2009 rating decision, accompanied by a February 2009 notice letter; the effective date of the reduction was May 1, 2009.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new rating's effective date.  The question is thus whether the reduction was proper based on the evidence of record.

The criteria relevant to the stabilization of disability evaluations set forth in 38 C.F.R. § 3.344 must be considered in evaluating the reduction of a disability rating.  A 10 percent rating for the Veteran's residuals of right knee injury with instability was awarded effective February 29, 2000, and was reduced effective May 1, 2009, over 5 years later.  As such, subsections (a) and (b) of 38 C.F.R. § 3.344 apply.  See 38 C.F.R. § 3.344 (2013).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  The circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Id.

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the U.S. Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that, where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of material improvement in the condition must be made to sustain a reduction action.  Brown, 5 Vet. App. at 419-20.

The Veteran's service-connected right knee instability has been rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The 10 percent rating assigned by the September 2000 rating decision was predicated on a February 2000 physical therapy note showing the Veteran's complaints of pain and occasional buckling, with an orthopedic follow-up recommended.  An April 2000 VA joints examination report noted that the Veteran continued to use a counterforce brace secondary to feelings of knee giving way.  He stated that he felt his knee was unstable and it gave out without notice.  On physical examination, there was no anterior-posterior varus valgus instability.  See Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992) (noting that in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).  Magnetic resonance imaging (MRI) dated in May 2000 showed impression of meniscal tear in the posterior and anterior horn of the lateral meniscus, with associated meniscal cyst.  In July 2000, MRI showed torn lateral meniscus with sizeable meniscal cyst noted, laterally.  The impression was internal derangement of the right knee with giving way.

After a thorough review of the claims file, the Board finds that the evidence does not support the reduction effectuated by the February 2009 rating decision.  The September 2008 rating decision proposing the reduction was predicated on VA examinations conducted in December 2007 and August 2008, which reflected that the Veteran had no knee instability on physical examination.  On this basis, reduction of the rating to a noncompensable rating was implemented in a February 2009 rating decision, effective May 1, 2009.

However, even if there were a temporary improvement in the symptoms relating to the knee instability, possibly at the time of these examinations, the Veteran has reported that he continued to experience the same symptoms of giving way and instability, on the December 2007 and August 2008 VA examinations.  The December 2007 VA examination report notes that the Veteran's right knee disability had been progressively worse.  On the August 2008 VA examination report, the Veteran reported that his knee had given out several times.  He stated that in February 2008 he fell down with bruises and scrapes on his hip, hands and arms and hurt his back on one occasion, and the last episode of falling was in June 2008.  He also reported severe flare-ups of the right knee joint every 2 to 3 week, at which time he avoided any activity or movement.  Although the August 2008 VA examiner found meniscus abnormality and the McMurray's test was positive, it was noted that there was no instability.  However, the Board finds significant that the August 2008 VA examiner did not consider the complete history of the Veteran's right knee instability as she indicated that the claims file was not available.  See Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

Furthermore, it is not apparent that the evidence reflects an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  To that effect, the December 2007 VA examiner noted that the Veteran frequently needed assistive devices for walking and that he was able to stand for 15 to 30 minutes and walk 1/4 miles.  The August 2008 VA examiner stated that the Veteran now constantly needed assistive aids, such as a brace and a cane, for walking.  The August 2008 VA examination report reflects that the Veteran's right knee disability had severe effects on chores, shopping, recreation; moderate effects on travelling, dressing; mild effects on bathing, toileting and grooming.  It prevented him from playing sports or exercising.  A November 2008 physical therapy note reflects that the Veteran wore hinged brace on the right knee and had antalgic gait with a cane.  

As the August 2008 VA examiner did not review the Veteran's claims file, the Board does not find the August 2008 VA examination to be full and complete, as required by 38 C.F.R. § 3.344(a), and therefore, it is not entitled to significant probative value.  38 C.F.R. § 3.344(a); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

Given the August 2008 VA examination's limited probative value, the Board finds that the preponderance of the evidence does not show a sustained material improvement in the Veteran's right knee instability sufficient to warrant a reduction of his 10 percent rating.  Thus, the rating reduction was not proper, and the 10 percent rating must be restored.



ORDER

A 10 percent rating for the Veteran's residuals of right knee injury with instability is restored effective May 1, 2009.


REMAND

The RO has not yet issued a SOC addressing the issue of entitlement to a rating in excess of 20 percent for residuals of right knee injury with degenerative changes and limited flexion, from April 1, 2010.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC), and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a rating in excess of 20 percent for residuals of right knee injury with degenerative changes and limited flexion, from April 1, 2010.  38 C.F.R. § 19.26 (2013).  In the cover letter to the SOC, remind the Veteran that a timely substantive appeal to the April 2010 rating decision must be filed if this claim is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to the issue, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


